            Case 2:20-cv-01535-MLP Document 1 Filed 10/09/20 Page 1 of 5




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 5
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 120267

                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                 TACOMA DIVISION



 Sung K Hwang,
                                                                 Case No:
                                          Plaintiff,
                                                                 COMPLAINT
                              vs.
                                                                 JURY TRIAL DEMANDED
 Central Portfolio Control, Inc.,

                                          Defendant.


       Sung K Hwang (hereinafter referred to as “Plaintiff”), by and through the undersigned
counsel, complains, states and alleges against Central Porfolio Control, Inc. (hereinafter referred
to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                  JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
               Case 2:20-cv-01535-MLP Document 1 Filed 10/09/20 Page 2 of 5




          4.      At all relevant times, Defendant conducted business within the State of
Washington.


                                               PARTIES
          5.      Plaintiff Sung K Hwang is an individual who is a citizen of the State of Washington
residing in King County, Washington.
          6.      Plaintiff is a natural person allegedly obligated to pay a debt.
          7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.      On information and belief, Defendant Central Porfolio Control, Inc., is a Minnesota
Corporation with a principal place of business in Hennepin County, Minnesota.
          9.      Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.     Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.     The principal purpose of Defendant's business is the collection of such debts.
          12.     Defendant uses the mails in its debt collection business.
          13.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                           ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          15.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.     The alleged Debt does not arise from any business enterprise of Plaintiff.
          17.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          18.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          19.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
          20.     In its efforts to collect the alleged Debt, on July 1, 2020, Defendant contacted
Plaintiff’s son by text message to his cell phone.



                                                    2
           Case 2:20-cv-01535-MLP Document 1 Filed 10/09/20 Page 3 of 5




        21.     The text message was addressed to Sung, and stated that the message was from
Defendant a licensed bill collector and for Sung to call them.
        22.     Plaintiff’s son notified Defendant that they had the wrong number, yet Defendant
continued to call Plaintiff’s son on multiple occasions and sent him a letter (“the Letter”) dated
June 22, 2020. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
        23.     The Letter conveyed information regarding the alleged Debt.
        24.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        25.     The Letter was received and read by Plaintiff’s son.


                                           FIRST COUNT
                                 Violation of 15 U.S.C. § 1692c(b)
                                         As to The Letter
        26.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        27.     15 U.S.C. § 1692c(b) provides that without the prior consent of the consumer given
directly to the debt collector, a debt collector may not communicate, in connection with the
collection of any debt, with any person other than the consumer, his attorney, a consumer reporting
agency if otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of
the debt collector.
        28.     Plaintiff never gave Defendant consent to communicate with Plaintiff’s son in
connection with the collection of the alleged Debt.
        29.     Plaintiff never gave Defendant consent to communicate with any third party in
connection with the collection of the Debt.
        30.     Defendant’s conduct invaded the privacy protections afforded to Plaintiff through
the FDCPA.
        31.     Defendant’s actions as described herein violate 15 U.S.C. § 1692c(b).
        32.     For all of the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692c(b) and is
liable to Plaintiff therefor.


                                         SECOND COUNT
                                 Violation of 15 U.S.C. § 1692c(b)
                                      As to the Text Message
        33.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.



                                                  3
           Case 2:20-cv-01535-MLP Document 1 Filed 10/09/20 Page 4 of 5




        34.     15 U.S.C. § 1692c(b) provides that without the prior consent of the consumer given
directly to the debt collector, a debt collector may not communicate, in connection with the
collection of any debt, with any person other than the consumer, his attorney, a consumer reporting
agency if otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of
the debt collector.
        35.     Plaintiff never gave Defendant consent to communicate with Plaintiff’s son in
connection with the collection of the Debt.
        36.     Plaintiff did not give Defendant permission to send text messages to Plaintiff’s son.
        37.     Defendant’s conduct invaded the privacy protections afforded to Plaintiff through
the FDCPA
        38.     Defendant’s actions as described herein violate 15 U.S.C. § 1692c(b).
        39.     For all of the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692c(b) and is
liable to Plaintiff therefor.



                                           JURY DEMAND
        40.     Plaintiff hereby demands a trial of this action by jury.


                                       PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered:

                      a. Finding Defendant's actions violate the FDCPA; and

                      b. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                      c. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                      d. Granting Plaintiff's costs; all together with

                      e. Such other relief that the Court determines is just and proper.




                                                    4
        Case 2:20-cv-01535-MLP Document 1 Filed 10/09/20 Page 5 of 5




DATED: October 08, 2020


                                   BARSHAY SANDERS, PLLC

                                   By: _/s/ Craig B. Sanders
                                   Craig B. Sanders, Esquire
                                   100 Garden City Plaza, Suite 500
                                   Garden City, New York 11530
                                   Tel: (516) 203-7600
                                   Fax: (516) 706-5055
                                   csanders@barshaysanders.com
                                   Attorneys for Plaintiff
                                   Our File No.: 120267




                                     5
